SAVEDAILY.COM, INC. AUDITED FINANCIAL STATEMENTS April 30, 2011 and 2010 with Independent Registered Public Accountants’ Audit Report Thereon SAVEDAILY.COM, INC. Index Page Independent Registered Public Accountants' Report 1 Balance sheets Statements of Operations Statements of Changes in Stockholders’ Equity Statements of Cash Flows Notes to Financial Statements 2 3 4 5 6- 23 INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS’ REPORT To the Board of Directors SaveDaily.com, Inc. We have audited the accompanying balance sheets of SaveDaily.com, Inc. (the “Company”) as of April 30, 2011 and 2010, and the related statements of operations, changes in stockholders’ deficit and cash flows for the years then ended. These financial statements are the responsibility of the entity’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of SaveDaily.com, Inc. as of April 30, 2011 and 2010, and the results of its operations and its cash flows for the years in the then ended, in conformity with accounting principles generally accepted in the United States of America. Torrance, California August 22, 2011 1 SAVEDAILY.COM, INC. Balance Sheets April 30, ASSETS Current assets: Cash $ $ Cash - held in trust Marketable securities - held in trust Other receivables Note receivable, related party Prepaid expenses and other assets Total current assets Property and equipment, net Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Client investments - held in trust $ $ Client deposits - held in trust Unearned revenues Accounts payable and accrued expenses Accrued expenses, related party Accrued interest, related party Related party debt, current portion - Total current liabilities Related party debt, net of current portion Total liabilities Commitments and Contingencies Stockholders’ deficit: Series A convertible preferred stock; no par value; 2,000,000 shares authorized; no shares outstanding - - Series B convertible preferred stock; no par value; 3,500,000 shares authorized; no shares outstanding - - Common stock Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements 2 SAVEDAILY.COM, INC. Statements of Operations Year EndedApril 30, 2011 and 2010 REVENUES Fee income $ $ OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest expense ) ) Forgiveness of debt - Forgiveness of accrued interest on debt - Other income ) LOSS BEFORE PROVISION FOR ) ) INCOME TAXES PROVISION FOR INCOME TAXES ) ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE Basic and fully diluted $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these financial statements 3 SAVEDAILY.COM, INC. Statement of Changes in Stockholders’ Equity Year EndedApril 30, 2011 and 2010 Common stock - no par value 160,000,000 shares authorized Additional Accumulated Shares Amount Paid-in capital Deficit Total Balance, April 30, 2009 $ $ $ ) $ ) Warrants issued on debt - - - Net loss - - - ) ) Balance, April 30, 2010 ) ) Warrants issued on issuance of common stock - - - Common stock issued, net of stock issuance cost of $68,700 - - Conversion of long-term debt to common stock - - Contributed capital from officers/stockholders ( See Note 6) - - - Common stock repurchased ) ) - - ) Net loss - - - ) ) Balance, April 30, 2011 $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements 4 SAVEDAILY.COM, INC. Statement of Cash Flows Year Ended April 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation Forgiveness of debt ) - Forgiveness of accrued interest on debt ) - Interest expense on warrants issued - Changes in assets and liabilities: Other receivables ) Prepaid expenses ) Accounts payable and accrued expenses ) Accrued expenses, related party Accrued interest Unearned revenues ) Net cash flows from operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Advances to related party under notes receivable ) - Increase in marketable securities held in trust, net ) ) Increase in client investments held in trust, net Purchases of property and equipment ) - Net cash flows from investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock - Repurchase of common stock ) - Borrowings (repayment) of related party debt ) Net cash flows from financing activities Net change in cash and equivalents Cash and equivalents, beginning of year Cash and equivalents, end of year $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Income taxes $ $ Interest $ $
